SHAHOOD, Judge.
The former wife appeals the trial court’s order granting the husband’s post-dissolution emergency motion to prohibit removal of the children from the State of Florida. We view the trial court’s order as a clarification of the Final Judgment of Dissolution and not a modification of same; therefore, we affirm the order without prejudice to the wife to file a petition to relocate in the trial court. Upon the wife’s filing of said petition, the trial court shall consider the factors set forth in Mize v. Mize, 621 So.2d 417 (Fla.1993). Since Mize was not an issue on this appeal, the wife has not waived any argument she may have in that regard.
AFFIRMED.
WARNER, J., and MARK A. SPEISER, Associate Judge, concur.